DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-12 are pending wherein claims 1-12 are amended.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Shishino et al. (US 2014/0377129). 
In regard to claims 1 and 5, Shishino et al. (‘129) discloses materials using an Ag-Pd-Cu alloy for electric and electronic applicances having compositions relative to that of the instant invention as set forth below (abstract and [0011-0016]). 
Element
Instant Claim
(atomic percent)
Shishino et al. (‘129)
(mass percent)
Ag
17 – 23.6 
20 – 50 
B 
0.5 – 1.1 
0.1 – 3 
Pd + Cu
74.9 – 81.5 
30 – 90  
In
Balance
0.1 – 3 


prima facie evidence of obviousness. MPEP 2144.05 I. 
	With respect to the recitation “wherein an at% ratio of the Pd and Cu is 1:1 to 1:1.2” in claim 1, the ratio of 36.4 :36.5 would be essentially the same as 1:1.002, which would be within the range of 1:1 to 1:1.2 as claimed. 
	With respect to the recitation “precipitation-hardening” in claim 1, Shishino et al. (‘129) discloses wherein precipitation hardening was performed under the conditions of at 300 to 500⁰C for 1 hour in a mixed atmosphere of hydrogen and nitrogen [0021]. 
	With respect to the recitation “quinary” in claims 1-12, Shishino et al. (‘129) discloses the presence of silver, palladium, copper, indium and boron and therefore would read on this recitation (abstract and [0011-0016]).
	With respect to the “consisting essentially of” language in claim 1, while
	With respect to the recitation ‘characterized in that Vickers hardness is 515 HV or more” in claim 2, Shishino et al. (‘129) discloses a substantially similar composition that would be precipitation hardened. Therefore, the claimed hardness would be expected. MPEP 2112.01 I.
	With respect to the recitation “characterized in that specific resistance is 15μΩ·cm or less” in claim 3, Shishino et al. (‘129) discloses a substantially similar composition that would be precipitation hardened. Therefore, the claimed specific resistance would be expected. MPEP 2112.01 I.

	In regard to claim 6, Shishino et al. (‘129) discloses wherein the Ag-Pd-Cu alloys would be used for contact probe pins [0006]. 
	In regard to claims 7-9, Shishino et al. (‘129) discloses materials using an Ag-Pd-Cu alloy for electric and electronic applicances having compositions relative to that of the instant invention as set forth below (abstract and [0011-0016]).
	In regard to claims 10-12, Shishino et al. (‘129) discloses wherein the Ag-Pd-Cu alloys would be used for contact probe pins [0006].

Response to Arguments
Applicant's arguments filed September 9, 2021 have been fully considered but they are not persuasive. 
First, the Applicant primarily argues that Shishino et al. (‘129) does not teach or suggest an alloy of Ag-Pd-Cu-In-B; Shishino et al. (‘129) does not teach or suggest the specific range of boron being 0.5 to 1.1 atomic percent; and Shishino et al. (‘129) does not teach or suggest that the atomic ratio of palladium and copper is 1:1 to 1:1.2. 
In response, Shishino et al. (‘129) discloses materials using an Ag-Pd-Cu alloy for electric and electronic applicances having compositions relative to that of the instant invention as set forth below (abstract and [0011-0016]). 

Element
Instant Claim
(atomic percent)
Shishino et al. (‘129)
(mass percent)
Ag
17 – 23.6 
20 – 50 
B 
0.5 – 1.1 
0.1 – 3 
Pd + Cu
74.9 – 81.5 
30 – 90  
In
Balance
0.1 – 3 


	Shishino et al. (‘129) discloses ranges of silver, boron, palladium, copper and indium such as one having 0.1 weight percent boron, 36.4 weight percent copper, 36.5 weight percent palladium, 25 weight percent silver and 2 weight percent indium. Correspondingly, such an alloy would have 0.80 atomic percent boron, 48.8 atomic percent copper, 29.2 atomic percent palladium, 19.7 atomic percent silver and 1.5 atomic percent indium. The Examiner notes that the amount of boron, copper, palladium, silver and indium disclosed by Shishino et al. (‘129) overlap the amounts of the instant invention, which is prima facie evidence of obviousness. MPEP 2144.05 I. 
	With respect to the recitation “wherein an at% ratio of the Pd and Cu is 1:1 to 1:1.2” in claim 1, the ratio of 36.4 :36.5 would be essentially the same as 1:1.002, which would be within the range of 1:1 to 1:1.2 as claimed. 
	Second, the Applicant primarily argues that Shishino et al. (‘129) does not teach or suggest an alloy of Ag-Pd-Cu-In-B but rather reathes Ag-Pd-Cu-Co or Ag-Pd-Cu-Ni  and although it is mentioned that one could also add 0.1 to 3 mass percent of other things, including boron and indium those are in addition to cobalt and/or nickel. 
	In response, the Examiner notes that Applicant has not demonstrated that that the presence of cobalt and/or nickel in an amount of 0.1 mass percent would be detrimental to the basic material characteristics of the instant invention and therefore Shishino et al. (‘129) would still read on the claim. MPEP 2111.03. 
	Third, the Applicant primarily argues that Shishino et al. (‘129) does not teach or suggest the specific range of boron of 0.5 to 1.1 atomic percent; the specification at 7:8-19 explains why that range 
	In response, Shishino et al. (‘129) discloses ranges of silver, boron, palladium, copper and indium such as one having 0.1 weight percent boron, 36.4 weight percent copper, 36.5 weight percent palladium, 25 weight percent silver and 2 weight percent indium. Correspondingly, such an alloy would have 0.80 atomic percent boron, 48.8 atomic percent copper, 29.2 atomic percent palladium, 19.7 atomic percent silver and 1.5 atomic percent indium. The Examiner notes that the amount of boron, copper, palladium, silver and indium disclosed by Shishino et al. (‘129) overlap the amounts of the instant invention, which is prima facie evidence of obviousness. MPEP 2144.05 I. To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside 
the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). MPEP 716.02(d)(II). 
Fourth, the Applicant primarily argues that Shishino et al. (‘129) teaches that only rhenium, rhodium and ruthenium would have any effect on grain size and does not teach or suggest refining grain size in the absence of rhenium, rhodium and ruthenium as recited in the claims. 
In response, the Examiner notes that Applicant has not demonstrated that any presence of rhenium, rhodium and ruthenium would be detrimental to the basic material characteristics of the instant invention and therefore Shishino et al. (‘129) would still read on the instant invention. MPEP 2111.03.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessee Roe whose telephone number is (571)272-5938.  The examiner can normally be reached on Monday thru Friday 7:30 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSEE R ROE/Primary Examiner, Art Unit 1796